UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6580



WALTER LEE WRIGHT,

                                            Petitioner - Appellant,

          versus


RODERICK R. SOWERS, Warden; JOHN JOSEPH
CURRAN, JR., Attorney General of Maryland,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:05-cv-02371-AW)


Submitted:   December 21, 2006            Decided: December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Lee Wright, Appellant Pro Se. Scott Sheldon Oakley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Walter Lee Wright, a state prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000) petition.    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Wright has not

made the requisite showing.   Accordingly, we deny Wright’s motion

to proceed in forma pauperis, deny Wright’s motion to hold his

motion for a certificate of appealability in abeyance, deny a

certificate of appealability, and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED


                               - 2 -